2) Caption, civil cases



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE MATTER OF M.V.,
A JUVENILE.



§

 

§

 

§

 

§

 

§

 

 § 


No. 08-02-00500-CV

Appeal from the

65th District Court

of El Paso County, Texas 

(TC# 00,01214)

MEMORANDUM OPINION

	This dismissal is before the Court on its own motion.  The State originally filed a
Notice of Appeal on November 25, 2002.  The brief was due in this Court on January 4,
2003.  Neither a brief nor a motion for extension of time has been filed.  On January 24,
2003, the parties were notified of our intent to dismiss for want of prosecution unless any
party could show grounds for continuing the appeal within ten days.  Tex. R. App. P. 38.8. 
No response has been filed with the Clerk of this Court.  Accordingly, this appeal is
dismissed.
						SUSAN LARSEN, Justice
February 27, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.